We do not -view the proceedings at Special Term for Trials as a trial of the action, and, therefore, are of the opinion that the order denying the motion to open the default for want of power was erroneous. We, therefore, reverse the order upon the law, without costs, and grant the motion to open the default on condition that within five days after service of copy of order hereon, with notice of entry thereof, the appellant pay the sum of $250, and at the same time stipulate to set the cause down on the day calendar of the Special Term for Trials for the third Monday of May, 1924; and in the event of non-compliance with those terms, the motion is denied, and the order appealed from affirmed, with ten dollars costs and disbursements. Kelly, P. J., Rich, Jaycox, Manning and Kapper, JJ., concur.